MEMORANDUM **
Leonel Zuniga-Gonzalez, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s (“U”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s and BIA’s conclusion that Zuniga-Gonzalez did not demonstrate past persecution or a well-founded fear of future persecution on account of being required to serve in the Nicaraguan military and avoiding conscription. See Abedini v. INS, 971 F.2d 188, 191 (9th Cir.1992) (stating that military conscription and punishment for avoiding military conscription is not persecution). Furthermore, substantial evidence supports the conclusion that Zuniga-Gonzalez did not demonstrate well-founded fear of future persecution on account of his family’s actual or imputed political opinion. See id; see also Sangha v. INS, 103 F.3d 1482, 1489-90 (9th Cir.1997) (noting past persecution of family members is a factor, but not determinative of imputed political opinion). Accordingly, Zuniga-Gonzalez is not eligible for asylum.
Because Zuniga-Gonzalez failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Padash v. INS, 358 F.3d 1161, 1167 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.